Exhibit 10.1

 

THE SYMBOL “[***]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

EXECUTION COPY CONFIDENTIAL

                                                                                           

FIRST AMENDMENT TO THE AMENDED AND RESTATED SUPPLY AND RESELLER AGREEMENT

 

This First Amendment (“Amendment”) to the Amended and Restated Supply and
Reseller Agreement is by and between Life Technologies Corporation (“LTC”), a
Delaware corporation, with a principal business address at 29851 Willow Creek
Road, Eugene, Oregon 97402 and Oxford Immunotec, Ltd. (“OI”), a company
incorporated under the laws of England and Wales, with a principal business
address at 94C Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX 14 4RZ,
U.K., and is effective as of November 5, 2019 (“Amendment Effective Date”).

 

WITNESSETH

 

WHEREAS, LTC and OI entered into an Amended and Restated Supply and Reseller
Agreement, effective January 1, 2019 (“Agreement”); and

 

WHEREAS, the Parties desire to amend the Agreement and extend its term;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises hereinafter contained, the Parties agree that the Agreement shall be
modified as follows:

 

 

1.

Amendment of Section 14.3. Section 14.3 is hereby deleted in its entirety and
replaced with the following:

 

“SUBJECT TO ARTICLE 14.4, UNDER NO CIRCUMSTANCES SHALL THE TOTAL LIABILITY OF
ALL KINDS OF LTC AND ITS AFFILIATES, ARISING OUT OF OR RELATED TO THIS AGREEMENT
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY CLAIMS HEREUNDER, REGARDLESS OF THE
FORUM AND REGARDLESS OF WHETHER ANY ACTION OR CLAIM IS BASED ON CONTRACT, TORT,
OR ANY OTHER LEGAL THEORY, EXCEED THE LESSER OF (I) THE AGGREGATE AMOUNTS PAID
BY OI TO LTC AND ITS AFFILIATES UNDER THIS AGREEMENT FOR THE LTC PRODUCT IN THE
CALENDAR YEAR PRECEDING THE YEAR IN WHICH THE EVENT GIVING RISE TO THE LIABILITY
OCCURS OR (II) AN AMOUNT OF ONE MILLION US DOLLARS ($1,000,000).”

 

 

2.

Amendment of Section 14.4. Section 14.4 is hereby amended by deleting Subsection
14.4(v) in its entirety.

 

Page 1 of 3

--------------------------------------------------------------------------------

 

 

EXECUTION COPY CONFIDENTIAL

                

 

 

3.

Amendment of Section 14.7. Section 14.7 is hereby amended in its entirety and
replaced with the following:

 

“At all times during the Term of this Agreement, OI must maintain, at its sole
cost and expense, commercial general liability insurance, including products
liability insurance, with limits of at least [***] per occurrence with reputable
insurers rated A- or better by A.M. Best. All insurance policies satisfying this
provision will name LTC and its Affiliates as an additional insured. OI’s
insurance will be primary to LTC’s insurance and LTC’s insurance will be
noncontributory to any claim for which the OI is liable. OI’s insurance policies
will not be construed to mean any form of limitation of OI’s liability or
obligations. LTC will be given at least thirty (30) days prior written notice of
the lapse or termination of said insurance. Upon request, OI will provide to LTC
a Certificate of Insurance substantiating the existence of the insurance
required by this provision within ten (10) days of any request by LTC. Any
claims made insurance policy will include a provision accounting for a reporting
period of no less than two years after the termination of the Agreement. LTC
shall maintain at its own expense, product liability insurance in an amount of
at least [***] covering the LTC PRODUCTS, except as incorporated into OI
PRODUCTS or used in OI SERVICES.”

 

 

4.

Amendment of Section 16.1. Section 16.1 is hereby deleted in its entirety and
replaced with the following:

 

“This AGREEMENT will commence on the EFFECTIVE DATE and, unless terminated
earlier as provided herein, will expire on December 31, 2022 (“INITIAL TERM”).
Thereafter, this AGREEMENT will automatically renew for five (5) consecutive one
(1) year renewal terms (each a “RENEWAL TERM” and together with the INITIAL
TERM, the “TERM”), unless either PARTY provides written notice to the other
PARTY of its intention not to renew, at least six (6) months prior to the
expiration of the INITIAL TERM and any applicable RENEWAL TERM.”

 

 

5.

Full Force and Effect. Except as expressly modified by this Amendment, the terms
and conditions of the Agreement remain unchanged and in full force and effect.
In the event that the terms of this Amendment conflict with the terms of the
Agreement, the terms of this Amendment will control. All capitalized terms used
but not defined herein shall have the meaning given to them in the Agreement.

 

 

6.

Execution by the Parties. This Amendment may be executed in two or more
identical counterparts, each of which shall be deemed to be an original and all
of which taken to together shall be deemed to constitute the amendment when a
duly authorized representative of each Party has signed a counterpart. The
Parties may sign and deliver this Amendment by facsimile transmission or
electronic transmission in Portable Document Format (“PDF”). Each Party agrees
that the delivery of this Amendment by facsimile or PDF will have the same force
and effect as delivery of original signatures.

 

 

 

[Signatures on Following Page]

 

Page 2 of 3

--------------------------------------------------------------------------------

 

 

EXECUTION COPY CONFIDENTIAL

                

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Amendment.

 

Life Technologies Corporation   Oxford Immunotec Limited           By: /s/
Deborah Day Barbara    By: /s/ A. P. Gaskell           Name: Deborah Day Barbara
  Name: Peter Gaskell           Title: Sr Director, Licensing   Title: VP
Operations

     

Page 3 of 3

 